Exhibit 10.1

 



 

 

SEPARATION AND CONSULTING AGREEMENT

 

THIS SEPARATION AND CONSULTING AGREEMENT (this “Agreement”) dated as of December
29, 2017, and effective as of the Termination Date (as defined below), is
entered into by and between Sandy Spring Bancorp, Inc. (“Sandy Spring”), Sandy
Spring Bank and Shaza L. Andersen (“Ms. Andersen” and, together with Sandy
Spring and Sandy Spring Bank, the “Parties”).

 

WHEREAS, Sandy Spring has entered into that certain Agreement and Plan of Merger
(the “Merger Agreement”) dated as of May 15, 2017, by and among Sandy Spring,
Touchdown Acquisition, Inc. (“Merger Sub”) and WashingtonFirst Bankshares, Inc.
(“WashingtonFirst”), pursuant to which Merger Sub will merge with and into
WashingtonFirst, with WashingtonFirst as the surviving corporation, and
immediately thereafter, WashingtonFirst will merge with and into Sandy Spring,
with Sandy Spring as the surviving corporation (together, the “Mergers”, and the
date of the closing of such Mergers, the “Closing Date”);

 

WHEREAS, Ms. Andersen is Party to a second amended and restated employment
agreement dated September 21, 2012, by and between WashingtonFirst Bank and Ms.
Andersen (the “Employment Agreement”), pursuant to which Ms. Andersen serves as
the Chief Executive Officer of WashingtonFirst Bank; and

 

WHEREAS, Sandy Spring and Ms. Andersen desire to enter into this Agreement to
set forth the Parties’ agreement as to Ms. Andersen’s entitlements and
continuing obligations in connection with her termination of employment with
WashingtonFirst and WashingtonFirst Bank on the Termination Date (as defined
below) and service as a non-employee director of and consultant to Sandy Spring
and Sandy Spring Bank thereafter.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency whereof is hereby acknowledged, the Parties hereto agree as follows:

 

1.                  Termination of Employment.

 

(a)               Termination Date. The Parties agree that the Closing Date
shall be the last day of Ms. Andersen’s employment with WashingtonFirst and
WashingtonFirst Bank (the “Termination Date”) and that Ms. Andersen’s service as
the President and Chief Executive Officer of WashingtonFirst and Chief Executive
Officer of WashingtonFirst Bank shall terminate as of the Termination Date.
Effective as of the Termination Date, Ms. Andersen shall resign from all
positions she holds as an officer, director, benefit plan trustee or otherwise
with respect to WashingtonFirst and WashingtonFirst Bank or any of their
subsidiaries. It is intended that the Termination Date shall constitute Ms.
Andersen’s “separation from service” from WashingtonFirst and WashingtonFirst
Bank within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”). Ms. Andersen’s termination of employment shall be
treated as a termination of her employment for Change of Control for purposes of
Section 5.3.2 of the Employment Agreement.

 



 1

 

  

(b)               Cash Payment. Provided that Ms. Andersen has remained employed
with WashingtonFirst and WashingtonFirst Bank to and including the Closing Date,
Sandy Spring shall cause the trustee of the grantor trust established, or to be
established, by WashingtonFirst to make a lump-sum cash payment from the grantor
trust to Ms. Andersen in the amount of $1,818,708.00 (less any applicable
withholdings, and subject to Section 1(f) below) (the “Cash Payment”) to be paid
on the first business day after the date that is six (6) months following the
Termination Date (or upon her death, if earlier).

 

(c)               Health and Welfare Benefits Continuation. For a period of one
(1) year after the Termination Date, Sandy Spring shall pay all premiums under
the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) for any
COBRA continuation coverage that Ms. Andersen may elect for herself and her
family in accordance with applicable law.

 

(d)               Accrued Pay; Unused Vacation; 2017 Bonus. Ms. Andersen shall
receive a lump sum cash payment (less any applicable withholdings) within ten
(10) business days following the Termination Date in respect of her accrued but
unpaid base salary and any accrued but unused vacation days earned through the
Termination Date. If the bonus for 2017 is not paid in the normal course by
WashingtonFirst prior to the Closing Date, Ms. Andersen shall receive a lump sum
cash payment (less any applicable withholdings) within ten (10) business days
following the Termination Date in respect of her accrued but unpaid bonus for
2017.

 

(e)               Treatment of Outstanding Equity Awards. Each outstanding
Company Stock Option and Company Restricted Stock Award (as defined in the
Merger Agreement) held by Ms. Andersen as of the Termination Date shall be
treated in accordance with the terms of Section 1.10 of the Merger Agreement.

 

(f)                Full Satisfaction. The payments and benefits provided in this
Section 1, as well as Sections 4, 6 and 7 below, shall be provided to Ms.
Andersen in full satisfaction of her rights under the Employment Agreement in
connection with her termination of employment thereunder. Ms. Andersen’s
obligations under Sections 4 and 21 of her Employment Agreement shall remain in
effect following the Termination Date, but Ms. Andersen’s obligations under
Section 4 of her Employment Agreement shall cease twelve (12) months after the
Termination Date.

 

2.                  Appointment to the Board of Directors.

 

(a)               Appointment. Effective as of the Termination Date, Sandy
Spring shall, and shall cause Sandy Spring Bank, to appoint Ms. Andersen to the
Board of Directors of Sandy Spring and Sandy Spring Bank, in each case, to the
class of directors to be reasonably determined by Sandy Spring and Sandy Spring
Bank. In addition, Sandy Spring Bank shall appoint Ms. Andersen as the Vice
Chair of Sandy Spring Bank and to the Executive Committee of the Board.

 

(b)               Compensation for Board Service. Ms. Andersen shall be eligible
to receive compensation as a non-employee director of Sandy Spring and Sandy
Spring Bank following her appointment to the Board of Directors of Sandy Spring
and Sandy Spring Bank in accordance with Sandy Spring’s non-employee director
compensation program as then in effect, pro-rated for any portion of the year
for which she did not serve as a non-employee director.

 



 2

 

  

3.                  Consulting Services.

 

(a)               Services. For the period beginning on the day following the
Termination Date and expiring on the date that is twelve (12) months following
the Closing Date (the “Consulting Period”), Ms. Andersen shall provide the
following services to Sandy Spring and Sandy Spring Bank (the “Services”):

 

(i)              Ms. Andersen shall provide services and advice regarding the
integration and transition planning and implementation related to the Mergers
contemplated by the Merger Agreement; and

 

(ii)           Ms. Andersen shall provide such other services as may be
reasonably requested by Sandy Spring from time to time.

 

Notwithstanding the foregoing, Ms. Andersen shall not be required to provide the
Services for more than one (1) day per week during any part of the Consulting
Period. It is the intent of the Parties that the Services shall not exceed
twenty percent (20%) of the average level of services that Ms. Andersen
performed during the three (3) year period prior to the Termination Date.

 

(b)               Consulting Fee. In exchange for the Services performed
hereunder, Sandy Spring agrees to pay Ms. Andersen $18,333.33 per month during
the Consulting Period. Ms. Andersen shall be eligible for business expense
reimbursement in a manner consistent with the applicable expense reimbursement
policies of Sandy Spring and Sandy Spring Bank. The fee for the Services shall
be paid within thirty (30) days following the last day of each calendar month
during the Consulting Period, with the last payment due within forty-five (45)
days following the termination or expiration of the Consulting Period. In the
event that Sandy Spring terminates the Services prior to the end of the
Consulting Period, Ms. Andersen shall continue to receive the monthly consulting
fee for the remainder of the Consulting Period.

 

(c)               Status as Independent Contractor. In all matters relating to
the Services, Ms. Andersen shall be acting as an independent contractor. Neither
Ms. Andersen, nor any affiliated employees or subcontractors, shall be the
agent(s) or employee(s) of Sandy Spring or Sandy Spring Bank under the meaning
or application of any federal or state laws, including but not limited to
unemployment insurance or worker’s compensation laws. Ms. Andersen will be
solely responsible for all income, business or other taxes imposed on the
recipient and payable as a result of the fees paid for the Services. Ms.
Andersen shall not sign any agreement or make any commitments on behalf of Sandy
Spring or Sandy Spring Bank, or bind Sandy Spring or Sandy Spring Bank in any
way, nor shall Ms. Andersen make any public statements concerning the Services
that purport to be on behalf of Sandy Spring or Sandy Spring Bank, in each case
without prior express written consent from Sandy Spring.

 

4.                  Other Payments and Benefits.

 

(a)               Supplemental Executive Retirement Agreement. Sandy Spring
shall cause the trustee of the grantor trust established, or to be established,
by WashingtonFirst to pay to Ms. Andersen amounts due to Ms. Andersen arising
from the terms of the Supplemental Executive Retirement Agreement dated April 1,
2014, between WashingtonFirst Bank and Ms. Andersen, specifically a single, lump
sum benefit in the amount of $974,915 (the “Benefit Amount”). The Benefit Amount
shall be paid from the grantor trust to Ms. Andersen on the first business day
after the date that is six (6) months following the Termination Date (or, if
earlier, Ms. Andersen’s death).

 



 3

 

  

(b)               Other Plans. Ms. Andersen’s right to receive payments and
benefits under any other plan, program or arrangement (including, without
limitation, the WashingtonFirst Bank Retirement Savings Plan) shall be governed
by the terms of such other plan, program or arrangement.

 

5.                  Cooperation. During the twenty-four (24) month period
following the Termination Date, Ms. Andersen agrees to make herself reasonably
available (after taking into account her personal and professional schedule) to
cooperate with Sandy Spring in matters that materially concern: (i) requests for
information about the services Ms. Andersen provided to Sandy Spring, its
affiliates and their predecessors, (ii) the defense or prosecution of any claims
or actions now in existence or which may be brought in the future against or on
behalf of Sandy Spring, its affiliates and their predecessors which relate to
events or occurrences that transpired while Ms. Andersen was employed by or
providing services to Sandy Spring, its affiliates or their predecessors or
(iii) any investigation or review by any federal, state or local regulatory,
quasi-regulatory or self-governing authority as any such investigation or review
relates to events or occurrences that transpired while Ms. Andersen was employed
by or providing services to Sandy Spring, its affiliates and their predecessors.
Ms. Andersen’s cooperation shall include: (A) making herself reasonably
available to meet and speak with officers or employees of Sandy Spring, Sandy
Spring’s counsel or any third-parties at the request of Sandy Spring at times
and locations to be determined by Sandy Spring reasonably and in good faith,
taking into account Ms. Andersen’s business and personal needs and (B) giving
accurate and truthful information at any interviews and accurate and truthful
testimony in any legal proceedings or actions. Unless required by law or legal
process, Ms. Andersen will not knowingly or intentionally furnish information to
or cooperate with any non-governmental entity in connection with any potential
or pending proceeding or legal action involving matters arising during Ms.
Andersen’s employment with Sandy Spring, its affiliates and their predecessors.

 

6.                  Section 409A. The Parties intend for the payments and
benefits under this Agreement to be exempt from Section 409A or, if not so
exempt, to be paid or provided in a manner which complies with the requirements
of such section, and intend that this Agreement shall be construed and
administered in accordance with such intention. Any payments that qualify for
the “short-term deferral” exception or another exception under Section 409A
shall be paid under the applicable exception. For purposes of the limitations on
nonqualified deferred compensation under Section 409A, each payment of
compensation under this Agreement shall be treated as a separate payment of
compensation. To the extent required in order to avoid accelerated taxation
and/or tax penalties under Section 409A, amounts that would otherwise be payable
and benefits that would otherwise be provided pursuant to this Agreement during
the six (6) month period immediately following Ms. Andersen’s separation from
service shall instead be paid on the first business day after the date that is
six (6) months following her termination of employment (or upon her death, if
earlier). Additionally, the reimbursement of expenses or in-kind benefits
provided pursuant to this Agreement shall be subject to the following
conditions: the expenses eligible for reimbursement or in-kind benefits in one
taxable year shall not affect the expenses eligible for reimbursement or in-kind
benefits in any other taxable year; the reimbursement of eligible expenses or
in-kind benefits shall be made promptly, subject to Sandy Spring’s applicable
policies, but in no event later than the end of the year after the year in which
such expense was incurred; and the right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit.
Notwithstanding any other provision of this Agreement, Sandy Spring or Sandy
Spring Bank may withhold from amounts payable under this Agreement all amounts
that are required or authorized to be withheld, including, but not limited to,
federal, state, local and foreign taxes required to be withheld by applicable
laws or regulations. Except as set forth in Section 7 of this Agreement, Ms.
Andersen acknowledges that neither Sandy Spring nor Sandy Spring Bank has made
any representation to her as to the tax treatment of the compensation and
benefits provided pursuant to this Agreement, and Ms. Andersen is solely
responsible for all taxes due with respect to such compensation and benefits.

 



 4

 

  

7.                  Tax Indemnification.

 

(a)               Indemnification. Notwithstanding anything in this Agreement to
the contrary, if any payment, benefit or award provided for in this Agreement,
together with any other payment, benefit or award which Ms. Andersen receives or
has the right to receive from Sandy Spring, Sandy Spring Bank, WashingtonFirst,
WashingtonFirst Bank, or any corporation which is a member of an “affiliated
group” (as defined in Section 1504(a) of the Internal Revenue Code of 1986, as
amended (the “Code”), without regard to Code Section 1504(b)) of which Sandy
Spring, Sandy Spring Bank, WashingtonFirst, or WashingtonFirst Bank is a member,
would constitute an “excess parachute payment” (as defined in Code Section
280G(b)(2)) subject to the excise tax (the “Excise Tax”) imposed by Section 4999
of the Code, Ms. Andersen will be entitled to receive an additional payment (a
“Gross-Up Payment”) in an amount such that, after payment by Ms. Andersen of all
income taxes, all employment taxes and any Excise Tax imposed upon the Gross-Up
Payment, Ms. Andersen retains an amount of the Gross-Up Payment equal to the
Excise Tax imposed upon the payments. Any determination required under Section
7(a) or (b) shall be made by Sandy Spring and its tax advisors (collectively,
the “Tax Advisers”), whose determination shall be conclusive and binding upon
Ms. Andersen so long as such determination is based on reasonable assumptions
and approximations concerning applicable taxes and relies on reasonable, good
faith interpretations concerning the applications of Section 280G and 4999 of
the Code and Sandy Spring provides detailed supporting calculations to Ms.
Andersen of any determination made pursuant to Section 7(a) or (b) within twenty
(20) days following the Closing Date and within twenty (20) business days
following Executive’s receipt of any other payment, benefit or award identified
in this Section 7(a). The Gross-Up Payment shall be paid to Ms. Andersen no
later than the time Ms. Andersen is required to remit the Excise Tax in respect
of which the Gross-Up Payment relates.

 

(b)               Underpayment; Overpayment. As a result of the uncertainty in
the application of Code Section 4999, it is possible that a Gross-Up Payment
which will not have been made or not have been made in a sufficient amount
should have been made (an “Underpayment”) or a Gross-Up Payment is made which
should not have been made or is made for too high of an amount (an
“Overpayment”). If it is determined that an Underpayment has occurred, Sandy
Spring and the Tax Advisers shall determine the amount of the Underpayment that
has occurred and any such Underpayment (together with interest at the rate
provided in Section 1274(b)(2)(B) of the Code) shall be promptly paid to or for
the benefit of Ms. Andersen. If it is determined that an Overpayment has
occurred, the Tax Advisers shall determine the amount of the Overpayment that
has occurred and any such Overpayment (together with interest at the rate
provided in Section 1274(b)(2) of the Code) shall be promptly paid by Ms.
Andersen to or for the benefit of Sandy Spring. Ms. Andersen shall cooperate, to
the extent her costs, expenses and attorney’s fees are borne and paid by Sandy
Spring, with any reasonable requests by Sandy Spring or its affiliates in
connection with any contest or disputes with the Internal Revenue Service in
connection with the Excise Tax.

 



 5

 

  

(c)               Cooperation. Ms. Andersen shall notify Sandy Spring in writing
of any claim by the Internal Revenue Service that, if successful, would require
a payment resulting in an Underpayment. Such notification shall be given as soon
as practicable but no later than five (5) business days after Ms. Andersen is
informed in writing of such claim and shall apprise Sandy Spring of the nature
of such claim and the date on which such claim is requested to be paid. Ms.
Andersen shall not pay such claim prior to the expiration of the thirty (30) day
period following the date on which she gives such notice to Sandy Spring (or
such shorter period ending on the date that any payment of taxes with respect to
such claim is due). If Sandy Spring notifies Ms. Andersen in writing prior to
the expiration of such period that it desires to contest such claim, Ms.
Andersen shall:

 

(i)            give Sandy Spring any information reasonably requested by it
relating to such claim,

 

(ii)           take such action in connection with contesting such claim as
Sandy Spring shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by Sandy Spring,

 

(iii)         cooperate with Sandy Spring in good faith in order effectively to
contest such claim, and

 

(iv)          permit Sandy Spring to participate in any proceeding relating to
such claim;

 

provided, however, that Sandy Spring shall bear and pay directly all costs and
expenses, including Ms. Andersen’s attorneys’ fees, incurred in connection with
such contest and shall indemnify and hold Ms. Andersen harmless, for any Excise
Tax, income tax or other tax imposed as a result of such representation and
payment of costs and expenses, including Ms. Andersen’s attorneys’ fees. Without
limitation on the foregoing provisions of this Section 7(c), Sandy Spring shall
control all proceedings taken in connection with such contest, including
retention of counsel, and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
Ms. Andersen to pay the tax claimed and sue for a refund or contest the claim in
any permissible manner, and Ms. Andersen agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as Sandy Spring shall
determine; provided, however, that if Sandy Spring directs Ms. Andersen to pay
such claim and sue for a refund, Sandy Spring shall advance amount of such
payment to Ms. Andersen, on an interest-free basis and shall pay, indemnify and
hold Ms. Andersen harmless from any Excise Tax, income tax or other tax imposed
with respect to such advance or with respect to any imputed income with respect
to such advance.

 



 6

 

  

(d)               Tax Refunds. If, after the receipt by Ms. Andersen of an
amount advanced by Sandy Spring pursuant to Section 7(c), Ms. Andersen becomes
entitled to receive and receives any refund with respect to such claim, Ms.
Andersen shall (subject to Sandy Spring’s complying with the requirements of
Section 7(c)) promptly pay to Sandy Spring the amount of such refund (together
with any interest paid or credited thereon after taxes applicable thereto). If,
after the receipt by Ms. Andersen of an amount advanced by Sandy Spring pursuant
to Section 7(c), a determination is made by the Internal Revenue Service that
Ms. Andersen shall not be entitled to any refund with respect to such claim and
Sandy Spring does not notify Ms. Andersen in writing of its intent to contest
such denial of refund prior to the expiration of thirty (30) days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid.

 

8.                  Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Maryland, without regard
to the application of any choice-of-law rules that would result in the
application of another state’s laws.

 

9.                  Entire Agreement. This Agreement sets forth the entire
agreement between the Parties concerning the termination of Ms. Andersen’s
employment and her service as a director or consultant to Sandy Spring and Sandy
Spring Bank, and supersedes any other written or oral promises concerning the
subject matter of this Agreement. No waiver or amendment of this Agreement will
be effective unless it is in writing, refers to this Agreement, and is signed by
the Parties.

 

10.              Successors and Assigns. This Agreement is binding upon, and
shall inure to the benefit of, the Parties and their respective successors and
assigns.

 

11.              Termination. This Agreement shall automatically terminate and
be of no further force and effect, and no payments shall be made hereunder, upon
termination of the Merger Agreement prior to the closing of the transactions
contemplated thereby.

 

[Signature Page Follows]

 

 7

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.

 



  SANDY SPRING BANCORP, INC.       By: /s/ Daniel J. Schrider   Name: Daniel J.
Schrider         SANDY SPRING BANK         By: /s/ Daniel J. Schrider   Name:
Danial J. Schrider         SHAZA L. ANDERSEN         By: /s/ Shaza L. Andersen  
Name: Shaza L. Andersen



 

[Signature Page to Separation and Consulting Agreement]

 



 8

 